Opinion by
Beaver, J.,
The trial judge in the court below in his charge to the jury said: “ If it is true that she (the plaintiff) had given up possession, that is, if she had surrendered her rights that she had under her husband, turned her back on it and gone to Butler, with the intention of living there permanently, then she cannot recover and would not be ousted, and she can have no claim to the land whatever. How is that ? ” The jury having found for the plaintiff, it necessarily follows that she had not abandoned the property and the main fact upon which the appellants’ question involved is based must be eliminated.
There is no evidence that the plaintiff was a tenant at will or by sufferance. On the contrary, it clearly appears that she was in possession claiming under her husband who was a co-tenant with the defendant (Reep), and that she was there also by authority of other cotenants. There is absolutely nothing of fact, therefore, upon which to base the so-called questions involved.
*271The defendant, Reep, as administrator of his sister’s estate, had no control of the real estate. His rights thereto were no greater in degree than those of the plaintiff. When, therefore, he entered upon the premises, without authority other than that conferred by his interest therein as a tenant in common,' removed the plaintiff’s goods, placed the defendant Wagner in possession and thus prevented the plaintiff from the use of the dwelling house and reaping the growing crops, he was as much a trespasser as was Wagner, the other defendant, who was a complete stranger to the title. The jury having found that the plaintiff had not abandoned her possession, which was a question of fact for them, there remained only the question of damages. We see no error in the manner in which that question was submitted to the jury.
The remarks of the trial judge in regard to the weather upon Decoration Day, which were in the main an appeal to the recollection of the jurors, were not strictly regular, but they did the defendants no harm.
The answers to the defendants’ points were substantially correct, their rights were fully guarded in the general charge, the pertinent facts were properly submitted to the jury for their finding, and with the moderate verdict, which was rendered, there is no reason to interfere.
Judgment affirmed.